Order entered October 4, 2018




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-18-00313-CR

                              CARLA GAY JOHNSON, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 11
                                   Dallas County, Texas
                           Trial Court Cause No. MA17-40154-L

                                               ORDER
       Before the Court is appellant’s October 2, 2018 final motion for extension of time to file

her brief. We GRANT the motion and ORDER appellant’s brief received on September 28,

2018 filed as of the date of this order.

       .


                                                          /s/   CRAIG STODDART
                                                                JUSTICE